Order filed July 19, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00914-CV
                                   ____________

                     NDEM BURABARI ODUU, Appellant

                                        V.

             BARIVURE ELIZABETH DAN-DUKOR, Appellee


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-00572

                                     ORDER
      After we sustained the court reporter’s contest to appellant’s statement of
inability to afford payment of costs, we ordered appellant to provide proof, by May
2, 2018, that he had paid or made arrangements to pay for the clerk’s record and the
reporter’s record. Appellant sought two 30-day extensions of time to provide the
required proof, which we granted until July 2, 2018. Neither the records nor proof
of payment for the records has been filed. Therefore, we order as follows.

      Appellant must provide proof to this court by July 30, 2018 that he has paid
or made arrangements to pay for the clerk’s record and the reporter’s record. No
further extensions will be granted absent extraordinary circumstances.

      If appellant fails to make such a showing with respect to the clerk’s record,
this appeal may be dismissed. See Tex. R. App. P. 35.3(a)(2), 37.3(b).

      If appellant fails to make such a showing with respect to the reporter’s record,
we may consider and decide those issues or points that do not require a reporter's
record. See Tex. App. P. 35.3(b)(3), 37.3(c).

                                  PER CURIAM

Panel consists of Justices Boyce, Donovan, and Wise